Case 1:19-cv-03609-RRM-VMS Document 21 Filed 12/26/19 Page 1 of 24 PageID #: 50



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF NEW YORK


  ABRAHAM ABDALLAH,
                                                           Case No.: 19-cv-03609 (RRM)(VMS)
                           Plaintiff,

                 v.
                                                           FIRST AMENDED COMPLAINT
  LEXISNEXIS RISK SOLUTIONS FL INC.,
  CHEX SYSTEMS, INC.,

                           Defendants.                     JURY TRIAL DEMANDED


        Abraham Abdallah, Plaintiff herein, by his attorneys, alleges and complains of

 Defendants as follows:

                                   PRELIMINARY STATEMENT

        1.      Abraham Abdallah (“Plaintiff” or “Mr. Abdallah”) is a victim of gross

 misrepresentation of his data on multiple consumer credit reports. Mr. Abdallah has repeatedly

 contacted Defendants in attempts to correct the erroneous information contained in their reports

 about him, but to no avail.

        2.      Even though Mr. Abdallah has on multiple occasions provided Defendants with

 his driver’s license, social security card, and even copies of the reports identifying the inaccurate

 information about him, Defendants have steadfastly refused to rectify their mistakes and fix the

 inaccuracies contained.

        3.      In particular, LexisNexis Risk Solutions FL Inc. (“LexisNexis”), through its

 Accurint reports program, issued consumer credit reports on Mr. Abdallah containing gross

 inaccuracies and mistakes, including confusion of Mr. Abdallah’s account with various other,

 unrelated individuals with similar but different names.
Case 1:19-cv-03609-RRM-VMS Document 21 Filed 12/26/19 Page 2 of 24 PageID #: 51



        4.      LexisNexis continued to issue reports containing false information about Mr.

 Abdallah long after he directly alerted the company of the inaccuracies.

        5.      Chex Systems, Inc. (“Chex Systems”) also issued consumer reports containing

 erroneous information about Mr. Abdallah.

        6.      Similarly, Chex Systems continued to issue consumer reports containing false

 information about Mr. Abdallah after he disputed the inaccurate information being reported

 about him with Chex Systems.

        7.      Despite repeated requests by Plaintiff to correct the inaccuracies in its consumer

 reports, the reports issues by LexisNexis and Chex Systems (collectively, “Defendants”) have

 not been changed to date.

        8.      Because of these inaccuracies, Mr. Abdallah’s credit cards and bank accounts

 have repeatedly been undeservedly closed. Mr. Abdallah has suffered much harm, humiliation,

 embarrassment, and emotional distress as a result of Defendants’ conduct.

                                         INTRODUCTION

        9.      Mr. Abdallah brings claims against LexisNexis and Chex Systems for violations

 of the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681 et seq., New York Fair Credit

 Reporting Act, New York General Business Law § 380, et seq. (“NY FCRA”), and New York

 General Business Law § 349 seeking actual, statutory, and punitive damages, injunctive relief,

 and statutory attorney’s fees.

        10.     Congress enshrined within the FCRA the “need to insure that consumer reporting

 agencies exercise their grave responsibilities with fairness, impartiality, and a respect for the

 consumer’s right to privacy.” 15 U.S.C. § 1681(a)(4).




                                                   2
Case 1:19-cv-03609-RRM-VMS Document 21 Filed 12/26/19 Page 3 of 24 PageID #: 52



        11.     Congress stated plainly the purpose of the FCRA, namely “to require that

 consumer reporting agencies adopt reasonable procedures for meeting the needs of commerce for

 consumer credit, personnel, insurance, and other information in a manner which is fair and

 equitable to the consumer, with regard to the confidentiality, accuracy, relevancy, and proper

 utilization of such information . . . .” 15 U.S.C. § 1681(b).

        12.     The Defendants violated the FCRA and the provisions of the NY FCRA by:

                a. failing to conduct a reasonable reinvestigation of Plaintiff’s dispute and delete

                     or modify that information, in violation of § 1681i, and upon information and

                     belief, failing to perform certain other related duties pursuant to and in

                     violation of that same provision; and

                b. failing to maintain procedures to ensure the maximum possible accuracy of

                     the information it reported about Plaintiff, in violation of § 1681e(b).

        13.     As a direct and proximate result of the Defendants’ negligent and willful actions,

 conduct, and omissions including, upon information and belief, publishing inaccurate derogatory

 information to third-parties, Plaintiff suffered cognizable actual damages (both economic and

 non-economic) including but not limited to credit and account denials, improper closing and

 reduction of available credit lines, and/or offers for credit at higher interest rates, damage to his

 reputation, emotional distress, embarrassment, aggravation, and frustration.

        14.     Each Defendant’s willful violations of the FCRA entitles Plaintiff to an award of

 punitive damages.

                                  JURISDICTION AND VENUE

        15.     The Court has jurisdiction pursuant to 15 U.S.C. § 1681p and 28 U.S.C. § 1331.




                                                    3
Case 1:19-cv-03609-RRM-VMS Document 21 Filed 12/26/19 Page 4 of 24 PageID #: 53



         16.    The Court also has jurisdiction pursuant to 28 U.S.C. § 1332 because there is

 complete diversity of citizenship between the Plaintiff and Defendants and the amount in

 controversy exceeds $75,000, exclusive of interest, costs and attorneys’ fees.

         17.    Supplemental jurisdiction exists for the state law claims pursuant to 28 U.S.C. §

 1367.

         18.    Venue is proper in this District because Plaintiff resides in this District, a

 substantial part of the events and occurrences underlying this litigation occurred within this

 District, and Defendants regularly conduct business here.

                                              PARTIES

         19.    Plaintiff Abraham Abdallah is a natural person and citizen of New York residing

 in Brooklyn, New York.

         20.    Plaintiff is a “consumer” as defined by the FCRA, 15 U.S.C. § 1681a(c).

         21.    LexisNexis Risk Solutions FL Inc. is a Minnesota corporation and was, at all

 times relevant to this Complaint, operating as a Nationwide Consumer Reporting Agency within

 the meaning of the Fair Credit Reporting Act (the “FCRA”) (15 U.S.C. § 1681a(f)) and a

 Consumer Reporting Agency or Consumer Credit Reporting Agency within the meaning of NY

 FCRA (G.B.L. § 380-a(e) and k)).

         22.    LexisNexis has identified itself as a “consumer reporting company” on a list

 published by the Consumer Financial Protection Bureau (the “CFPB”). See CFPB, List of

 Consumer Reporting Companies 33 (2019), https://files.consumerfinance.gov/f/documents/

 cfpb_consumer-reporting-companies-list.pdf.

         23.    In marketing its Accurint product, LexisNexis advertises that it has compiled

 records of more than “132 million individuals . . . .” and its reports can utilized for “consumer,



                                                   4
Case 1:19-cv-03609-RRM-VMS Document 21 Filed 12/26/19 Page 5 of 24 PageID #: 54



 commercial, credit card, or trust” purposes.” See http://www.accurint.com/hr.html;

 http://www.accurint.com/banking.html.

        24.     Chex Systems, Inc. (“Chex Systems”) is a Minnesota corporation and was, at all

 times relevant to this Complaint, operating as a nationwide Specialty Consumer Reporting

 Agency within the meaning of the Fair Credit Reporting Act (FCRA) (15 U.S.C. § 1681a(f)) and

 a Consumer Reporting Agency or Consumer Credit Reporting Agency within the meaning of NY

 FCRA (G.B.L. § 380-a(e) and k)).

        25.     Chex Systems identifies itself (and its obligations) as a “nationwide specialty

 consumer reporting agency under the federal Fair Credit Reporting Act (FCRA).” See

 https://www.chexsystems.com.

        26.     Chex Systems also identifies itself as a “consumer reporting company” on a list

 published by the Consumer Financial Protection Bureau (the “CFPB”). See CFPB, List of

 Consumer Reporting Companies 22 (2019), https://files.consumerfinance.gov/f/documents/cfpb_

 consumer-reporting-companies-list.pdf.

        27.     Chex Systems has complied records of approximately 300 million individual

 consumers and “provides services to financial institutions and other types of companies that have

 a permissible purpose under the FCRA. ChexSystems’ services primarily assist its clients in

 assessing the risk of opening new accounts.”

                                                FACTS

                                       LexisNexis/Accurint

        28.     LexisNexis has repeatedly reported inaccurate information concerning Mr.

 Abdallah’s name, aliases, age, birthdate, social security number, addresses and prior addresses,

 residences and home ownership status, personal associations, and criminal history to various



                                                  5
Case 1:19-cv-03609-RRM-VMS Document 21 Filed 12/26/19 Page 6 of 24 PageID #: 55



 financial institutions through its Accurint program, a consumer reporting service, resulting in Mr.

 Abdallah repeatedly being denied service by those institutions.

        29.     The Accurint product contains information concerning Plaintiff’s credit

 worthiness (including bankruptcy history), credit history and capacity (including income and

 property ownership), character and general reputation (including criminal history), personal

 characteristics (including purported personal associations and work history), and mode of living

 (including co-habitant, neighbor, and neighborhood data).

        30.     Mr. Abdallah’s nightmarish odyssey at the hands of Defendants began no later

 than 2014. Mr. Abdallah, who has always paid his bills when due and observes sound credit

 practices, in that year learned that his mortgage application had been denied in reliance on an

 Accurint report prepared by LexisNexis.

        31.     Mr. Abdallah therefore obtained a copy of his Accurint report, which he

 discovered to be filled with inaccurate and false information. He then contacted LexisNexis by

 phone in an attempt to get to the bottom of the problem. As confirmed by a follow-up letter

 LexisNexis sent to Mr. Abdallah on June 10, 2014, LexisNexis told Mr. Abdallah that the

 erroneous information in his Accurint report had come from “all three credit bureaus” (i.e.,

 Equifax, Experian, and TransUnion), and LexisNexis invited Mr. Abdallah to contact those

 companies directly. Mr. Abdallah did just that, and he learned that the reports from those three

 credit bureaus did not, in actuality, contain any of the inaccuracies found in the Accurint report.

        32.     Consequently, Mr. Abdallah on July 8, 2014 wrote LexisNexis to dispute the

 contents of his Accurint report. Mr. Abdallah notified LexisNexis that the Accurint report was

 filled with “misspelled names, incorrect names, incorrect social security numbers, and

 addresses,” and he complained that “3 different mortgage companies ha[d] used the information



                                                  6
Case 1:19-cv-03609-RRM-VMS Document 21 Filed 12/26/19 Page 7 of 24 PageID #: 56



 in [the] report to deny [his] application despite the fact that [he has] excellent credit.” Mr.

 Abdallah specifically asked that LexisNexis “delete all of this incorrect information, all the

 misspelled names, all the names that [were] totally different from [his], all the incorrect

 addresses and phone numbers.”

        33.     Doing his best to help LexisNexis repair its mistakes, Mr. Abdallah enclosed with

 his July 8, 2014 letter a copy of the Accurint report on which he had explicitly marked

 everything that was “incorrect or [did] not belong to [him],” all of which he demanded to be

 “removed.” Mr. Abdallah also confirmed that he did not “use any other names but [his] own

 exactly as written Abraham A. Abdallah [a]nd only [his] social security number and address [as

 provided].” Finally, Mr. Abdallah furnished LexisNexis with summary pages of reports

 prepared by Equifax, Experian, and TransUnion, showing that the false Accurint information did

 not originate with them.

        34.     LexisNexis responded on July 24, 2014, incorrectly stating once more that the

 false information was attributable to the three credit bureaus, even though Mr. Abdallah had

 established that was not the case. Moreover, LexisNexis reiterated its purported belief that it is

 “NOT a Consumer Reporting Agency,” and is “not governed by the Fair Credit Reporting Act.”

 Consequently, according to LexisNexis, it could not and would not “correct or change” the

 abundance of erroneous information revealed by Mr. Abdallah.

        35.     LexisNexis was true to its word: It did not correct anything in response to Mr.

 Abdallah’s dispute. LexisNexis continued to issue Accurint reports on Mr. Abdallah that were

 replete with inaccuracies, and Mr. Abdallah continued to suffer because of it.

        36.     After numerous banks relied upon the Accurint report when refusing to open

 accounts for Mr. Abdallah, he again contacted LexisNexis by letter dated January 5, 2015. Mr.



                                                   7
Case 1:19-cv-03609-RRM-VMS Document 21 Filed 12/26/19 Page 8 of 24 PageID #: 57



 Abdallah wrote to LexisNexis to request a copy of his current Accurint report and to dispute the

 inaccurate identifying information. In particular, Mr. Abdallah again provided LexisNexis the

 proper spelling of his name and his correct (and only) address, once more insisting that

 LexisNexis “delete all the incorrect addresses other than the one above” and “remove all the

 names on the report other than [his] own.”

        37.     On or about February 3, 2015, LexisNexis responded to Mr. Abdallah’s dispute

 by, inter alia, denying that it is a Consumer Reporting Agency and asserting that federal law

 does not require LexisNexis to correct inaccurate information.

        38.     As part of its response, LexisNexis also provided Mr. Abdallah with a copy of his

 Accurint report dated February 3, 2015. This report contained numerous inaccuracies, including

 but not limited to:

                a.     A section titled “Names Associated with Subject” contained twenty-three

                       (23) different listed names, birthdates, and social security numbers.

                       Twenty (20) of those listings were inaccurate. Errors included, inter alia,

                       misspellings of Mr. Abdallah’s name, misidentifying his age, and listing

                       an incorrect social security number.

                b.     A section titled “Others Associated with Subject SSN” contained seven (7)

                       different listed names, birthdates, and social security numbers. Five (5) of

                       those listings were inaccurate. Errors included, inter alia, misidentifying

                       Mr. Abdallah for his brother Ahamad and other unknown individuals.

                c.     A section titled “Address Summary” contained twenty-seven (27) different

                       addresses and the alleged years Mr. Abdallah lived there. Twenty-five




                                                 8
Case 1:19-cv-03609-RRM-VMS Document 21 Filed 12/26/19 Page 9 of 24 PageID #: 58



                         (25) of those addresses were inaccurate. Mr. Abdallah does not now and

                         has never lived at those twenty-five addresses.

                 d.      In a section titled “Previous and Non-Verified Addresses” containing

                         twenty-four (24) addresses and P.O. Boxes, eighteen (18) of the listings

                         were inaccurate. Mr. Abdallah does not and has never lived at those

                         addresses or utilized any of the identified P.O. Boxes.

                 e.      In a section titled “Possible Associates” containing eighteen (18) different

                         individuals that were “associated” with Mr. Abdallah (in an undisclosed

                         fashion), seventeen (17) were inaccurate. Mr. Abdallah does not know or

                         has no associations with any of those seventeen individuals.

         39.     In a subsequent letter dated February 2, 2016, Mr. Abdallah again wrote to

 LexisNexis disputing the inaccurate information contained in the Accurint report. In this letter,

 Mr. Abdallah reiterated that he was “having a problem opening bank accounts with financial

 institutions because of” the Accurint report.

         40.     As with his previous requests, Mr. Abdallah alerted LexisNexis to “several

 inaccuracies with the spelling of [his] name and addresses,” and he asked LexisNexis to “please

 remove any names and addresses that are not [his].” In a repeated effort to expedite this process,

 Mr. Abdallah provided Lexis Nexis with “a copy of his drivers license and social security card,”

 along with another copy of the Accurint report with “incorrect information listed and

 highlighted.” Mr. Abdallah demanded the “immediate[]” removal of the “incorrect information”

 he identified in the report.




                                                   9
Case 1:19-cv-03609-RRM-VMS Document 21 Filed 12/26/19 Page 10 of 24 PageID #: 59



         41.     On or about March 21, 2016, LexisNexis responded to the dispute with boilerplate

  language re-asserting that, inter alia, LexisNexis is not a Consumer Reporting Agency and it

  would not verify or correct inaccurate information.

         42.     As part of their response to the dispute, LexisNexis also provided Mr. Abdallah

  with a new copy of his Accurint report, dated March 21, 2016. This report contained numerous

  new and different inaccuracies, including but not limited to:

                 a.     In a section titled “Names Associated with Subject” containing eighteen

                        (18) different listed names, birthdates, and social security numbers,

                        fourteen (14) listings were inaccurate. Errors included, inter alia,

                        misspellings of Mr. Abdallah’s name, including identifying him as

                        “ABRAHAM ABDALLADELETETRADE,” and listing incorrect social

                        security numbers.

                 b.     In a section titled “Others Associated with Subject SSN” containing nine

                        (9) different listed names, birthdates, and social security numbers, eight

                        (8) listings were inaccurate. Errors included, inter alia, again

                        misidentifying Mr. Abdallah for his brother Ahamad and other unknown

                        individuals.

                 c.     In a section titled “Address Summary” containing twenty-five (25)

                        addresses and P.O. Boxes and the alleged times Mr. Abdallah lived there

                        or used them, twenty (20) of the listings were inaccurate. Mr. Abdallah

                        does not and has never lived at those addresses or utilized those P.O.

                        Boxes.




                                                  10
Case 1:19-cv-03609-RRM-VMS Document 21 Filed 12/26/19 Page 11 of 24 PageID #: 60



                 d.      In a section titled “Active Address(es),” no home address was listed for

                         Mr. Abdallah. In truth, Plaintiff lives in a home in Brooklyn.

                 e.      In a section titled “Previous and Non-Verified Addresses” containing

                         twenty-five (25) different addresses and P.O Boxes, twenty (20) of the

                         listings were inaccurate. Erroneous listings include, inter alia, a jail cell

                         in the Rikers Island’s adolescent unit which allegedly housed a different

                         individual named Abrihim A. Abdallah in the 1980s. This is particularly

                         egregious in light of the aforementioned February 5, 2015 Accurint report,

                         which correctly stated that Plaintiff has no criminal record.

         43.     On or about April 1, 2016, LexisNexis sent Mr. Abdallah another letter

  responding to Plaintiff’s continued disputes. In this letter, LexisNexis again asserted that, inter

  alia, it is not a Consumer Reporting Agency and it would not verify or correct inaccurate

  information.

         44.     Moreover, LexisNexis claimed in the April 1, 2016 letter that its erroneous

  address information “was reported to [LexisNexis] by the credit bureaus, voter registration

  records, and utility records.” LexisNexis indicated that Mr. Abdallah should “contact those

  [unspecified] sources directly” in order to correct LexisNexis’ Accurint report.

         45.     In June and July of 2016, the bank “Citi” closed nine separate accounts held by

  Mr. Abdallah and his wife, Munna Ahmad. Upon information and belief, Citi closed the

  accounts in reliance on an Accurint report prepared by LexisNexis.

         46.     In September of 2016, Bank of America closed three separate accounts held by

  Mr. Abdallah. Upon information and belief, Bank of America closed the accounts in reliance on

  an Accurint report prepared by LexisNexis.



                                                   11
Case 1:19-cv-03609-RRM-VMS Document 21 Filed 12/26/19 Page 12 of 24 PageID #: 61



         47.     Subsequently, on November 11, 2017, Mr. Abdallah wrote to LexisNexis one

  more time to dispute the inaccurate information contained in the Accurint report. Mr. Abdallah

  protested that he was “having difficulty opening a checking account at local banks based on [the

  Accurint] report.” Mr. Abdallah further stated that banks were using the Accurint report to grant

  credit or employment, despite the claims of LexisNexis that this did not occur. Mr. Abdallah

  provided LexisNexis his social security number, date of birth, and address, affirming that they

  constitute “the only names” he uses. Mr. Abdallah again requested that LexisNexis “remove all

  the names, addresses and incorrect SS numbers not belonging to [him],” making clear that “[a]ny

  other names and addresses, SS #s, DOB other than [what he provided] is not [his] or incorrect.”

         48.     On or about January 2, 2018, LexisNexis responded to the dispute by once again

  claiming, inter alia, that LexisNexis is not a Consumer Reporting Agency and that federal law

  does not require it to correct inaccurate information within Accurint reports.

         49.     As before, LexisNexis also provided Mr. Abdallah with a new copy of his

  Accurint report, dated January 2, 2018. This report contained numerous new and different

  inaccuracies, including but not limited to:

                 a.      In a section titled “Subject Information,” and in a separate section titled

                         “Names Associated with Subject,” both containing one (1) listed name,

                         birthdate, and social security number, Mr. Abdallah was incorrectly

                         identified as 80 years old.

                 b.      In a section titled “Others Associated with Subjects SSN” containing

                         twenty-five (25) different listed names, birthdates, and social security

                         numbers, fourteen (14) listings were inaccurate. Errors included, inter




                                                   12
Case 1:19-cv-03609-RRM-VMS Document 21 Filed 12/26/19 Page 13 of 24 PageID #: 62



                         alia, again misidentifying Mr. Abdallah for his brother Ahamad and other

                         unknown individuals.

                 c.      In a section titled “Address Summary” containing six (6) addresses and

                         P.O. Boxes and the alleged times Mr. Abdallah lived there or used them,

                         two (2) of the listings were inaccurate. Mr. Abdallah does not and has

                         never lived at those addresses or utilized those P.O. Boxes.

                 d.      In a section titled “Active Address(es),” no home address was listed for

                         Mr. Abdallah. In truth, Plaintiff lives in a home in Brooklyn.

                 e.      In a section titled “Previous and Non-Verified Addresses” containing six

                         (6) different addresses and P.O Boxes, two (2) of the listings were

                         inaccurate. Mr. Abdallah does not and has never lived at those addresses

                         or utilized those P.O. Boxes.

         50.     On or about that time, LexisNexis also provided Mr. Abdallah with a Benefit

  Consumer Disclosure Report dated January 3, 2018. This report similarly contained numerous

  errors and misidentifications, including but not limited to:

                 a.      In a section titled “Identification Records” containing sixteen (16) listings

                         of, inter alia, Mr. Abdallah’s name, social security number, address, and

                         date of birth, four (4) listings were incorrect. Two listings misspelled Mr.

                         Abdallah’s name and two contained the wrong social security number.

         51.     Consequently, on January 26, 2018, Mr. Abdallah notified LexisNexis that the

  Benefit Consumer Disclosure Report contained inaccurate information. In particular, Mr.

  Abdallah emphasized that the report “contain[ed] a great deal of errors, misspelled names,

  incorrect addresses and social security numbers.” Mr. Abdallah “once again” enclosed a copy of



                                                   13
Case 1:19-cv-03609-RRM-VMS Document 21 Filed 12/26/19 Page 14 of 24 PageID #: 63



  his driver’s license, and he again requested that LexisNexis “remove all the misspellings of [his]

  name, ss numbers and all the incorrect addresses listed on this report.” Mr. Abdallah confirmed

  that he had “never lived at these addresses nor [did he] go by any of these other misspelled

  names only the name on [his] drivers license.” Mr. Abdallah implored LexisNexis “to please

  remove all of this . . . incorrect information off of this report,” noting that he had asked

  LexisNexis “time and time again to remove these incorrect items.” Mr. Abdallah additionally

  reminded LexisNexis that “[n]one of this information is listed in [his] credit reports as you

  claim.”

            52.   To date, upon information and belief, LexisNexis has not replied to this dispute.

            53.   Additionally, in a letter dated April 12, 2018, Mr. Abdallah again filed a dispute

  with LexisNexis trying to correct the numerous errors in the Accurint report. Mr. Abdallah

  stated his social security number in the letter and provided LexisNexis with additional copies of

  his driver’s license and social security card. Mr. Abdallah disputed “all the incorrect information

  listed in the report like all the names that are not related to [his] name, the misspellings of [his]

  name, all the addresses and social security numbers that are not [his].”

            54.   On May 9, 2018, LexisNexis alleged that “[u]pon review of the information, we

  have found that Credit Bureaus, Courts, Boat Registration, Property Records, and U.S.

  Coastguard reported the data” in the Accurint report, and that Mr. Abdallah needed to reach out

  to each of them for questions about the underlying data. Significantly, Mr. Abdallah has

  established that none of the Credit Bureaus report the incorrect information contained in the

  Accurint report, he has never registered a boat, and he has never had any sort of relationship with

  the U.S. Coast Guard.




                                                    14
Case 1:19-cv-03609-RRM-VMS Document 21 Filed 12/26/19 Page 15 of 24 PageID #: 64



         55.     To date, LexisNexis has not taken meaningful steps to correct its errors or to

  respond to Mr. Abdallah’s concerns.

         56.     Upon information and belief, because LexisNexis asserts that its Accurint product

  is not subject to the FCRA or NY FCRA, it has not conducted a reasonable reinvestigation of

  Mr. Abdallah’s disputes about the inaccuracies appearing in his Accurint reports.

         57.     Upon information and belief, because LexisNexis asserts that its Accurint product

  is not subject to the FCRA or NY FCRA, it has not undertaken any steps to correct its data

  collection methods or check the accuracy of its data sources with respect to the inaccuracies that

  appear on Mr. Abdallah’s Accurint reports or ensure compliance with procedures that would lead

  to maximum possible accuracy in its consumer reports.

                                             Chex Systems

         58.     Chex Systems has also caused Mr. Abdallah to unjustifiably be denied service by

  multiple financial institutions and failed to correct their errors as required by law.

         59.     On October 19, 2017, Bethpage Federal Credit Union refused to open a Business

  Savings Account for Mr. Abdallah.

         60.     Upon information and belief, Bethpage Federal Credit Union denied Mr. Abdallah

  in reliance on an erroneous credit report from Chex Systems.

         61.     On or about October 24, 2017, Mr. Abdallah filed a dispute with Chex Systems

  by fax according to the policies and procedures stated on the Chex Systems website. Mr.

  Abdallah asserted that he “was recently denied a bank account from BethPage Federal Credit

  Union because they stated [his] date of birth was wrong” in the Chex System report. Mr.

  Abdallah provided Chex System with “a copy of his drivers license and ss card,” and he asked

  that Chex Systems “correct [his] date of birth to 10/30/1968.”



                                                    15
Case 1:19-cv-03609-RRM-VMS Document 21 Filed 12/26/19 Page 16 of 24 PageID #: 65



            62.   Subsequently, Mr. Abdallah attempted to open a savings account with

  Transportation Federal Credit Union.

            63.   However, on March 12, 2018, Transportation Federal Credit Union denied Mr.

  Abdallah’s application for an account on the basis of a Chex Systems report asserting, inter alia,

  that Mr. Abdallah’s reported address is not a residential address, that his Social Security Number

  was linked to other individuals, and that an Extended Fraud Alert had been placed on his credit

  report.

            64.   Mr. Abdallah has never placed a fraud alert or credit freeze on his Chex Systems

  report.

            65.   Mr. Abdallah complained multiple times by telephone to Chex Systems that his

  Chex Systems report contained errors, he had not placed a fraud alert or credit freeze on his Chex

  Systems report, and that any such alert or freeze should be removed.

            66.   Nevertheless, Chex Systems continued to report erroneous information about Mr.

  Abdallah on his Chex Systems reports, including that he had placed a fraud alert on his report.

            67.   Mr. Abdallah attempted to open an account with Justice Federal Credit Union on

  October 12, 2018.

            68.   However, on October 30, 2018, Justice Federal Credit Union denied Mr.

  Abdallah’s application for an account. Justice Federal Credit Union alleged that they were

  unable to verify Mr. Abdallah’s identification based on reports from Chex Systems (as well as

  from Equifax Credit Information Services).

            69.   Mr. Abdallah filed a request for Justice Federal Credit Union to reconsider its

  denial on November 5, 2018, which was again rejected for the same reason only a few days later

  on November 7, 2018.



                                                   16
Case 1:19-cv-03609-RRM-VMS Document 21 Filed 12/26/19 Page 17 of 24 PageID #: 66



         70.     Upon information and belief, the consumer reports that Chex Systems distributed

  to Justice Federal Credit Union contained the very errors about which Mr. Abdallah has

  complained to Chex Systems.

         71.     Upon information and belief, Chex Systems has not conducted a reasonable

  reinvestigation of Mr. Abdallah’s disputes about the inaccuracies appearing in his Chex Systems

  reports.

         72.     Upon information and belief, Chex Systems has not undertaken any steps to

  correct its data collection methods or check the accuracy of its data sources with respect to the

  inaccuracies that appear on Mr. Abdallah’s Chex Systems reports or ensure compliance with

  procedures that would lead to maximum possible accuracy in its consumer reports.

                                                Damages

         73.     Upon information and belief, despite Plaintiff’s disputes, Defendants continue to

  furnish their erroneous reports about Plaintiff.

         74.     As a result of Defendants’ conduct, Plaintiff has suffered actual damages in the

  form of economic and non-economic harm, both of which are cognizable pursuant to the FCRA

  and NY FCRA.

         75.     Plaintiff has suffered actual damages in the form of financial harm and dignitary

  harm arising from the injury to his credit rating and reputation, inability to access credit,

  banking, insurance, and financial products, deprivation of economic activity, as well as his

  inability to open or maintain consumer banking and credit accounts. Plaintiff will continue to

  suffer the same for an indefinite time in the future, all to Plaintiff’s great detriment and loss.

         76.     Plaintiff’s consumer reports and file have been obtained from Defendants and

  been reviewed many times by prospective and existing credit grantors, employers, investors,



                                                     17
Case 1:19-cv-03609-RRM-VMS Document 21 Filed 12/26/19 Page 18 of 24 PageID #: 67



  financial institutions, and extenders of credit. The inaccurate information has been a substantial

  factor in precluding Plaintiff from receiving many different credit offers and opportunities,

  known and unknown, and from receiving the most favorable terms in financing and interest rates

  for credit offers that were ultimately made.

         77.     Additionally, the inaccurate consumer reporting has cost Plaintiff significant time

  in pursuit of corrected reports, mental anguish, anxiety, and stress.

                                FIRST CLAIM FOR RELIEF
                Failure to Conduct a Reasonable Investigation, 15 U.S.C. § 1681i
                                    Against All Defendants

         78.     Mr. Abdallah repeats and re-alleged and incorporates by reference the foregoing

  paragraphs.

         79.     LexisNexis and Chex Systems violated multiple sections of 15 U.S.C. § 1681i by

  their conduct, acts, and omissions, including but not limited to:

                 a.      Failing to conduct a reasonable investigation to determine whether the

                         disputed information is inaccurate and delete the items from Mr.

                         Abdallah’s credit file in violation of § 1681i(a)(1);

                 b.      Failing to review and consider all relevant information submitted by Mr.

                         Abdallah in violation of § 1681i(a)(4); and

                 c.      Failing to properly delete the disputed inaccurate items of information

                         from Mr. Abdallah’s credit files or modify the items of information upon a

                         lawful reinvestigation in violation of § 1681i(a)(5).

         80.     As a result of LexisNexis’ and Chex Systems’ violations of 15 U.S.C. § 1681i,

  Mr. Abdallah suffered actual damages including but not limited to: loss of credit, deprivation of

  economic activity, damage to reputation, embarrassment, humiliation, anguish, and other

  economic and emotional harm cognizable pursuant to the FCRA.

                                                   18
Case 1:19-cv-03609-RRM-VMS Document 21 Filed 12/26/19 Page 19 of 24 PageID #: 68



         81.     These violations of § 1681i were willful, rendering LexisNexis and Chex Systems

  liable for actual damages, statutory damages, costs, reasonable attorneys’ fees, and punitive

  damages in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n.

         82.     In the alternative, LexisNexis and Chex Systems were negligent, entitling Mr.

  Abdallah to recover actual damages, costs, and reasonable attorneys’ fees pursuant to 15 U.S.C.

  § 1681o.

                              SECOND CLAIM FOR RELIEF
         Failure to Implement or Follow Reasonable Procedures, 15 U.S.C. § 1681e(b)
                                   Against All Defendants

         83.     Mr. Abdallah repeats and re-alleges and incorporates by reference the foregoing

  paragraphs.

         84.     LexisNexis and Chex Systems violated 15 U.S.C. § 1681e(b) by their conduct,

  acts, and omissions, including but not limited to failing to establish and/or follow reasonable

  procedures to assure maximum possible accuracy of the information concerning Mr. Abdallah in

  the preparation of his credit report and credit files that they published and maintained.

         85.     As a result of LexisNexis’ and Chex Systems’ violations of § 1681e(b), Mr.

  Abdallah suffered actual damages including but not limited to: loss of credit, lost economic

  value, lost profits, damage to reputation, embarrassment, humiliation, anguish, and other

  emotional harm cognizable pursuant to the FCRA.

         86.     These violations of § 1681e(b) were willful, rendering Defendants liable for

  actual damages, statutory damages, costs, reasonable attorneys’ fees, and punitive damages in an

  amount to be determined by the Court pursuant to 15 U.S.C. § 1681n.

         87.     In the alternative, Defendants were negligent, entitling Mr. Abdallah to recover

  actual damages, costs, and reasonable attorneys’ fees pursuant to 15 U.S.C. § 1681o.



                                                   19
Case 1:19-cv-03609-RRM-VMS Document 21 Filed 12/26/19 Page 20 of 24 PageID #: 69



                                  THIRD CLAIM FOR RELIEF
                        Failure to Promptly Investigate, NY FCRA §380-f
                                     Against All Defendants

         88.     Mr. Abdallah repeats and re-alleges and incorporates by reference the foregoing

  paragraphs.

         89.     LexisNexis and Chex Systems violated multiple sections of the NY FCRA (NY

  GBL §§ 380 - 380-u) by their conduct, acts, and omissions, including:

                 a.     Failing to promptly investigate Mr. Abdallah’s dispute to determine

                        whether the disputed information is inaccurate and record the current

                        status of the disputed information in violation of § 380-f(a).

         90.     These violations of § 380-f were willful, rendering LexisNexis and Chex Systems

  liable for actual damages, costs, reasonable attorneys’ fees, and punitive damages in an amount

  to be determined by the Court pursuant to § 380-1 and entitling Mr. Abdallah to injunctive relief

  restraining LexisNexis and Chex Systems from any further violations of Mr. Abdallah’s rights

  pursuant to NY FCRA.

         91.     In the alternative, LexisNexis and Chex Systems were negligent, entitling Mr.

  Abdallah to recover actual damages, costs, and reasonable attorneys’ fees pursuant to § 380-m as

  well as injunctive relief restraining LexisNexis and Chex Systems from any further violations of

  Mr. Abdallah’s rights pursuant to the NY FCRA.

                               FOURTH CLAIM FOR RELIEF
           Failure to Establish or Follow Reasonable Procedures, NY FCRA § 380-j
                                    Against All Defendants

         92.     Mr. Abdallah repeats and re-alleges and incorporates by reference the foregoing

  paragraphs.

         93.     LexisNexis and Chex Systems violated multiple sections of the NY FCRA (NY

  GBL §§ 380 - 380-u) by their conduct, acts, and omissions, including:

                                                 20
Case 1:19-cv-03609-RRM-VMS Document 21 Filed 12/26/19 Page 21 of 24 PageID #: 70



                  a.      Failing to establish and/or follow reasonable procedures to assure

                          maximum possible accuracy of the information concerning Mr. Abdallah

                          in the preparation of his credit report and credit files that it published and

                          maintained in violation of § 380-j(e).

            94.   These violations of § 380-j(e) were willful, rendering LexisNexis and Chex

  Systems liable for actual damages, costs, reasonable attorneys’ fees, and punitive damages in an

  amount to be determined by the Court pursuant to § 380-1 and entitling Mr. Abdallah to

  injunctive relief restraining LexisNexis and Chex Systems from any further violations of Mr.

  Abdallah’s rights pursuant to NY FCRA.

            95.   In the alternative, LexisNexis and Chex Systems were negligent, entitling Mr.

  Abdallah to recover actual damages, costs and reasonable attorneys’ fees pursuant to § 380-m as

  well as injunctive relief restraining LexisNexis and Chex Systems from any further violations of

  Mr. Abdallah’s rights pursuant to the NY FCRA.

                                   FIFTH CLAIM FOR RELIEF
                       Engaging in Deceptive Acts and Practices, NY GBL § 349
                                      Against All Defendants

            96.   Plaintiff repeats and re-alleges each and every allegation contained in the

  foregoing paragraphs with the same force and effect as though fully set forth herein.

            97.   New York prohibits “deceptive acts or practices in the conduct of any business,

  trade or commerce or in the furnishing of any service in this state. . . .” N.Y. Gen. Bus. Law §

  349(a).

            98.   An individual “injured by reason of any violation of this section may bring an

  action in his own name to enjoin such unlawful act or practice, an action to recover his actual

  damages or fifty dollars, whichever is greater, or both such actions.” N.Y. Gen. Bus. Law §

  349(h).

                                                    21
Case 1:19-cv-03609-RRM-VMS Document 21 Filed 12/26/19 Page 22 of 24 PageID #: 71



         99.     Defendants LexisNexis and Chex Systems violated Section 349 of the New York

  General Business Law by using deceptive acts and practices in the conduct of their businesses.

         100.    Defendants violations include, but are not limited to, falsely representing to

  Plaintiff and third-parties Plaintiff’s name, aliases, age, birthdate, social security number,

  addresses and prior addresses, residences and home ownership status, personal associations,

  criminal history, and fraud status and failure to correct the reporting of such information when

  the inaccuracies were brought to their attention.

         101.    Upon information and belief, LexisNexis and Chex Systems are in the business of

  compiling information about consumers and distributing this information to third-parties,

  including financial institutions, credit granting organizations, insurers, law enforcement

  agencies, and potential employers.

         102.    Upon information and belief, the consumer reports LexisNexis and Chex Systems

  generated about Mr. Abdallah are standardized reports that are generated about individual

  consumers identified (or misidentified) in their data compilations.

         103.    LexisNexis has compiled information of over 132 million individual consumers

  and routinely furnishes reports to third-parties about these individuals, but as reflected in the

  experiences of Plaintiff, has failed to establish quality control procedures or sufficient

  mechanisms for reasonably investigating inaccurate information that it reports about consumers.

         104.    Similarly, Chex Systems has compiled information of 300 million individual

  consumers and routinely furnishes reports to third-parties about these individuals (including over

  80% of the banks in the United States), but as reflected in the experiences of Plaintiff, has failed

  to establish quality control procedures or sufficient mechanisms for reasonably investigating

  inaccurate information that it reports about consumers.



                                                    22
Case 1:19-cv-03609-RRM-VMS Document 21 Filed 12/26/19 Page 23 of 24 PageID #: 72



          105.   Even when the inaccuracies in their reports were brought to each of the

  Defendants attention by Plaintiff, Defendants failed to correct their reports, adjust their data

  gathering methods, or reasonably investigate the claims of inaccuracy.

          106.   Upon information and belief, the experiences of Plaintiff are not unique; rather,

  Defendants failure to put in place data quality controls and mechanisms for reasonably

  investigating and correcting errors in their reports widely affects consumers at large.

          107.   Defendants’ conduct is of a recurring nature and has a broad impact on consumers

  at large.

          108.   For these reasons, Plaintiff is entitled to actual damages, declaratory judgment, an

  injunction of the deceptive practices set forth herein (including inter alia, an injunction against

  Defendants requiring them to delete all inaccurate information from Mr. Abdallah’s consumer

  reports, etc.), three times actual damages up to $1000, punitive damages, costs and reasonable

  attorneys’ fees.



          WHEREFORE, Mr. Abdallah seeks judgment in his favor and damages against

  Defendants:

                 A.      awarding Mr. Abdallah against all Defendants actual damages in an

                         amount exceeding $75,000, statutory damages, punitive damages, costs,

                         and reasonable attorneys’ fees;

                 B.      ordering all Defendants to immediately delete all inaccurate information

                         from Mr. Abdallah’s consumer reports and files and cease reporting the

                         inaccurate information to any and all persons and entities to whom it

                         reports consumer information and to send updated and corrected consumer



                                                   23
Case 1:19-cv-03609-RRM-VMS Document 21 Filed 12/26/19 Page 24 of 24 PageID #: 73



                              report information to all persons and entities to whom it has reported

                              inaccurate information about Mr. Abdallah within the last three years;

                  C.          enjoining all Defendants from violating Mr. Abdallah’s NY FCRA rights;

                              and

                  D.          any such other and further relief as may be necessary, just, and proper.



                                       DEMAND FOR JURY TRIAL

          Pursuant to Federal Rule of Civil Procedure 38, Mr. Abdallah demands a trial by jury as

  to all issues so triable.




  Dated: December 26, 2019


                                             Respectfully Submitted,


                                             Evan S. Rothfarb
                                             Daniel A. Schlanger
                                             SCHLANGER LAW GROUP, LLP
                                             9 East 40th Street, Suite 1300
                                             New York, NY 10016
                                             T: 212-500-7116
                                             F: 646-612-7996
                                             erothfarb@consumerprotection.net
                                             dschlanger@consumerprotection.net




                                                       24
